DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims, specifically several changed limitations in independent Claim 1 have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant summarizes the amendments to the claims.
On page 7, Applicant argues that the 112(a) rejection for Claim 1 should be obviated to the amendments made to Claim 1.  The Examiner notes that the previous 112(a) rejection has been withdrawn as a result, but that a new 112(a) rejection has been made for a different amendment as explained further in the 112 rejection section below.
On pages 7-8, Applicant argues against the previous prior art rejections.  Here, Applicant summarizes the previous prior art rejection where previous reference Miller, (US 4,419,234), does not explicitly disclose the claim feature “wherein the first and second partition plates are sealed to the vessel”, and then argues that previous reference Nurse, (US 5,762,793), which was relied upon to disclose this limitation, does not in fact disclose this limitation.  Specifically, Applicant argues that “neither of the top and bottom plate members 46, 50 of Nurse are fixed to the vessel”, arguing that these plate members 46, 50 only have flexible gaskets 48, 52, respectively, between them and the inner wall of the housing 18 as described in column 3, lines 53-66 of Nurse.  Applicant concludes that since they are not “fixed” that Nurse does not disclose the limitation “wherein the first and second partition plates are sealed to the vessel”.  The Examiner notes however that Nurse explicitly states that “top plate member or disc 46 which is also provided with a flexible gasket or sealing member 48 which is disposed between the disc 46 and the inner wall of the housing 18 to prevent the flow of wastewater” and “a horizontally extending bottom plate member or disc 50 is provided with a flexible gasket material 52 spaced between the outer periphery of the disc 50 and the inner walls of the housing 18 thereby providing a seal between the disc 50 and the inner wall of the housing 18”, (See column 3, lines 53-57, column 3, lines 62-67, Nurse), clearly states that the top and bottom disc/plate members are sealed to the vessel.  The Examiner finds that assertion by Applicant unpersuasive.  The Examiner notes that the discs/plates are sealed against the inner wall, and thus interprets them to be “fixed’ to the inner wall via said sealing/flexible gaskets 48 and 52.  The Examiner finds Applicant’s remarks here unpersuasive.  Furthermore, the Examiner finds that the term “fixed” is not supported in the instant Specification and as such is rejected for 112(a) as explained further in the 112 rejection section below.
On page 8, Applicant also argues that Miler does not disclose “the reducing connector superposing the through hole”.  Specifically, Applicant argues that the end of a male projection 21a of a filter cartridge 21 of Miller does not superpose an aperture 27, and that the cartridge 21 is not sealed relative to a surface of the first partition plate by direct engagement with the partition plate around the periphery of the through hole, arguing that rather the cartridge is sealed with an o-ring 21c which provides sealing when the cartridge 21 is within the aperture 27 as in Figure 5c of Miller.  Here, the Examiner notes that now Figures 8a/b of Miller are relied upon for the specific reducing connector configuration.  However, the Examiner notes that Figure 5a-c of Miller did disclose that “the cartridge 21 is sealed relative to a surface of the first partition plate by direct engagement with the partition plate around the periphery of the through hole” because the top edge of cartridge 21 meets directly with the partition plate around the periphery of the through hole and the projection 21a is sealed around a periphery of the through hole 27 using the o ring 21c.  Regardless, Applicant’s remark directed to Figures 5a-c are considered moot since Figures 8a/b are relied upon instead.
On pages 8-9, Applicant argues that Nurse does not disclose the limitation above for upon which Miller was relied.  Again, the Examiner maintains that Figures 8a/b of Miller used in conjunction with Figure 1 of Miller as an unique embodiment disclose this limitation instead, so the remark against Nurse here are moot.
On pages 9-10, Applicant makes the same reply regarding Wenzlaff, but the Examiner notes that Miller still discloses this limitation so this remark is moot.  The same remark is directed to Fujita which is also moot for the same reason.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “such that” on line 13 of the claim is repeated twice in a row.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added claim limitation to Claim 1 “the second partition plate fixed to the vessel” appears to be broader than what the instant Specification/Drawings of the application supports.  The Examiner points to “the upper partition plate 18 is clamped and sealed between the central and upper cap sections 12a, 12b of the vessel 12” and “similarly…the lower partition plate is clamped and sealed between the central and lower cap sections 12a, 12c of the vessel 12” on pages 22-23 of the Specification.  Here, the Examiner notes that the terms “clamped and sealed” is more specific than the term “fixed”, in which the term “fix” or “fixed” is not used in the Specification.  For this reason, the Examiner considers this limitation to be new matter for broadening the relationship between the lower partition plate and the vessel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24 and any of its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “filtered fluid” on line 14 and the limitation “permeate” on line 20 of the claim.  It is not clear if these two limitations are the same or different because it is generally known in the art that “filtered fluid” and “permeate” are interchangeable for each other.
Claim 24 recites the limitation “a surface of the first partition member”.  It is not clear if this limitation is the same limitation as “a surface of the first partition member” as already recited in Claim 1, or not.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9 & 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al., (“Miller”, US 4,419,234), in view of Nurse, Jr., (“Nurse”, US 5,762,793).
Regarding Claim 1, Miller discloses an apparatus, (See Abstract), comprising: 
a vessel, (Assembly 10 with Upper/Lower Housing Portions 11/12, See Figure 1, and See column 2, lines 32-38); 
a first partition plate defining a through hole, (Separation Plate 22 with Apertures 27, See Figure 1, and See column 3, lines 3-10, lines 16-32); 
a second partition plate, (Support Platform 28, See Figure 1, and See column 4, lines 1-12), wherein the first and second partition plates divide the vessel into first, second and third chambers, (Chamber 11a above Separation Plate 22, Central Chamber holding Filter Cartridges 21, Chamber 12a below Support Platform 28, See Figure 1);
a filtration module located within the second chamber and including a body section defining an outer width which is greater than the width of the through hole in the first partition plate, (Filter Cartridges 21 within Central Chamber have wider diameter than Apertures 27, See Figure 1, See column 2, lines 55-65); and 
a reducing connector having a first end secured to the body section of the filtration module, (Bottom edge of Projection 121a/221a is directly secured to Filter Cartridge Body 121/221 as shown in Figure 8a/8b), and a second end sealed relative to the through hole in the first partition plate to permit communication between the filtration module and the first chamber, (Projection 121a or 221a contacts outside of through-hole and extends therein, See Figures 8a or 8b, See column 9, lines 13-42, Miller), the second end superposing the through hole, (Projection 121a or 221a (including Top edge of 221a/221a) contacts outside of through-hole and extends therein, See Figures 8a or 8b, See column 9, lines 13-42, Miller),
wherein the first partition plate is sealed to the vessel, (Separation Plate 22 sealed to Upper/Lower Housing Portions 11/12, See Figure 1, and See column 3, lines 3-10, lines 16-32), such that such that in use, filtered fluid flows from the filtration module in the second chamber to the first chamber via the reducing connector, (Separation Plate 22 sealed to Upper/Lower Housing Portions 11/12 and fluid can only flow through Projection 21a (where Aperture 27 is indicated) between Central and Top Chamber, See Figure 1, See column 4, lines 19-24),
wherein the second end of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate by direct engagement with the first partition plate around the periphery of the through hole, (Top End portion of Projection 121b/221a and top edge of 121a /221a superposes Through-hole 127/227 such that it directly engages/seals with Plate 122/222 having Through-hole 127/227, See Figure 8a/8b, See column 9, lines 13-42, Miller), and 
wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode, (See column 4, lines 19-24).
Miller does not explicitly disclose that the second partition plate is fixed to the vessel and that both the first and second partition plates are sealed to the vessel.
Nurse discloses that the second partition plate is fixed to the vessel and wherein the first and second partition plates are sealed to the vessel, (Discs/Plates 46 & 50 sealed via Gaskets 48 & 52 to Housing 18, See Figure 2, and See column 3, lines 53-57, lines 62-67, Nurse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration apparatus of Miller by incorporating that the second partition plate is fixed to the vessel and wherein the first and second partition plates are sealed to the vessel as in Nurse in order to “prevent the flow of [fluid] out of the housing except through the openings along the length of the…filter tube”, (See column 3, lines 65-67, column 4, lines 1-2, Nurse).
Additional Disclosures Included: Claim 3: The apparatus according to claim 1, wherein the reducing connector comprises: a first portion for securing to the body section of the filtration module, (Bottom End Portion of Projection 121a/221a that is directly secured to Filter Cartridge 121/221, See Figure 8a or 8b, See column 9, lines 13-42, Miller); a second portion which defines a smaller width than the first portion and is sealed relative to the through hole, (Top End portion of Projection 121a/221a that meets/seals with Through-hole 127/227 is smaller in width than Bottom End Portion, See Figure 8a or 8b, See column 9, lines 13-42, Miller); and a tapered portion extending between the first and second portions, (Intermediate portion of Projection 121a/221a becomes progressively thinner from Bottom End Portion to Top End Portion of Projection 121a/221a, See Figure 8a or 8b, See column 9, lines 13-42, Miller).  Claim 5: The apparatus according to claim 1, wherein at least a portion of the reducing connector extends into the through hole in the first partition plate and is sealed relative to an internal surface of the through hole, (Projection 121a or 221a contacts outside of through-hole and extends therein, See Figures 8a or 8b, See column 9, lines 13-42, Miller).  Claim 8: The apparatus according to claim 1, wherein the filtration module comprises an outer shroud, and the reducing connector is secured to the shroud, (Filter Cartridges 21 inherently have exterior portions through which fluid travels into the interiors thereof and Adapters 21a on Cartridges 21, See Figure 1 & 6, and See column 4, lines 9-22, and See column 3, lines 25-32, lines 56-61, Miller).  Claim 9: The apparatus according to claim 8, wherein the shroud comprises one or more ports to permit fluid communication between external and internal regions of the shroud, (Filter Cartridges 21 inherently have exterior portions through which fluid travels into the interiors thereof indicating at least one opening from their exteriors to interiors, See Figure 1 & 6, and See column 4, lines 9-22, Miller).  Claim 21: The apparatus according to claim 1, wherein the first and second partition plates are arranged such that the second chamber is interposed between the first and third chambers with the first partition plate located above the second partition plate, (Top Chamber 11a above Separation Plate 22, Central Chamber holding Filter Cartridges 21, Bottom Chamber 12a below Support Platform 28, See Figure 1, Miller).  Claim 22: The apparatus according to claim 1, wherein the filtration module is arranged generally vertically within the vessel, (Filter Cartridges 21 are arranged vertically within Assembly 10, See Figure 1, Miller).  Claim 23: The apparatus according to claim 1, wherein the reducing connector has a funnel type structure, (Intermediate portion of Projection 221a becomes progressively thinner in a funnel like manner from Bottom End Portion to Top End Portion of Projection 221a, See Figure 8b, See column 9, lines 13-42, Miller).  Claim 24: The apparatus according to claim 1, wherein at least one of the second end of the reducing connector is configured to isolate the first chamber and the second chamber from each other, (See column 4, lines 19-24, Miller), and the second end is sealed relative to a surface of the first partition plate around a periphery of the through hole, (Top End portion of Projection 121b/221a and top edge of 121a /221a superposes Through-hole 127/227 such that it directly engages/seals with Plate 122/222 having Through-hole 127/227, See Figure 8a/8b, See column 9, lines 13-42, Miller).
Claims 1, 3, 5, 8-14, 21-24 & 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenzlaff et al., DE4140058A1, (“Wenzlaff”, A machine translation of this patent document has been provided and claimed mapped to in the following rejection), in view of Nurse, Jr., (“Nurse”, US 5,762,793), and in further view of Miller et al., (“Miller”, US 4,419,234).
Regarding Claims 1, 3, 5, 8-14, 21-24 & 26, Embodiment 1 of Wenzlaff discloses a filtration apparatus for treating a fluid, comprising: 
a vessel, (See Figure 4, and See page 3, paragraph 8, and See page 5, paragraph 2); 
a first partition plate defining a through hole, (Top Partition Plate through which Flow Medium 12 exits as indicated in Figure 4); 
a second partition plate, (Bottom Partition Plate through which Flow Medium 12 enters as indicated in Figure 4, and See page 5, paragraph 2), wherein the first and second partition plates divide the vessel into first, second and third chambers, (See Figure 4, Partition Plates placed at Top/Bottom ends of Device 10 in Vessel, creating three chambers, and See page 5, paragraph 2); 
a filtration module located within the second chamber and including a body section defining an outer width which is greater than the width of the through hole in the first partition plate, (Device 10 in second chamber between Top and Bottom Partition Plate is wider than through holes defined in each partition plate, See Figure 4, and See page 5, paragraph 2).
Embodiment 1 of Wenzlaff does not disclose: 
the second partition plate fixed to the vessel,
a reducing connector having a first end secured to the body section of the filtration module and a second end sealed relative to the through hole in the first partition plate to permit communication between the filtration module and the first chamber, the second end superposing the through hole,
wherein the first and second partition plates are sealed to the vessel such that such that in use filtered fluid flows from the second chamber to the first chamber via the reducing connector, 
wherein the second end of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate by direct engagement with the first partition plate around the periphery of the through hole and 
wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode.
Embodiment 2 of Wenzlaff discloses: 
a reducing connector having a first end secured to the body section of the filtration module, (Bottom End of Upper Receiving Socket 19 is connected/secured at top end of Tubular Carrier Element 13, See Figure 2, and See page 4, paragraph 7, Embodiment 2, Wenzlaff), and a second end sealed relative to the through hole in the first partition plate to permit communication between the filtration module and the first chamber, the second end superposing the through hole, (Side/Upper End of Upper Receiving Socket 19 is secured/fixed to Plate/Container Element 36, See Figure 2, and See page 4, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filtration apparatus for treating a fluid of Embodiment 1 of Wenzlaff by incorporating a reducing connector defining an upper end of the filtration module at an upper end of the body section and having a first end secured to the body section of the filtration module at an upper end of the body section of the filtration module and a second end sealed against the  first partition plate to permit communication between the filtration module and the first chamber as in Embodiment 2 of Wenzlaff since its device “can be used in all their previously described configurations in the form of parallel circuits and series circuits and also combinations of parallel and series circuits," (See page 5, paragraph 2, Wenzlaff), "depending on the application", (See page 2, paragraph 10, Wenzlaff).
Modified Wenzlaff does not explicitly disclose the second partition plate fixed to the vessel,
wherein the first and second partition plates are sealed to the vessel such that such that in use filtered fluid flows from the second chamber to the first chamber via the reducing connector, 
wherein the second end of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate by direct engagement with the first partition plate around the periphery of the through hole and 
wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode.
Nurse discloses wherein the first and second partition plates are sealed to the vessel, the second partition plate fixed to the vessel, (Discs/Plates 46 & 50 sealed via Gaskets 48 & 52 to Housing 18, See Figure 2, and See column 3, lines 53-57, lines 62-67, Nurse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration apparatus of modified Wenzlaff by incorporating wherein the first and second partition plates are sealed to the vessel, the second partition plate fixed to the vessel as in Nurse in order to “prevent the flow of [fluid] out of the housing except through the openings along the length of the…filter tube”, (See column 3, lines 65-67, column 4, lines 1-2, Nurse).
Modified Wenzlaff does not disclose wherein the second end of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate by direct engagement with the first partition plate around the periphery of the through hole, or wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode.
Miller discloses an apparatus such that in use, filtered fluid flows from the filtration module in the second chamber to the first chamber via a reducing connector, (Separation Plate 22 sealed to Upper/Lower Housing Portions 11/12 and fluid can only flow through Projection 21a (where Aperture 27 is indicated) between Central and Top Chamber, See Figure 1, See column 4, lines 19-24), and wherein at least a portion of the reducing connector superposes a through hole and is sealed relative to a surface of a first partition plate around the periphery of the through hole, (Projection 121a or 221a contacts outside of through-hole and extends therein, See Figures 8a or 8b, See column 9, lines 13-42, Miller), wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode, (See column 4, lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration apparatus of modified Wenzlaff by incorporating such that in use, filtered fluid flows from the filtration module in the second chamber to the first chamber via a reducing connector, and wherein at least a portion of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate around the periphery of the through hole and wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode as in Miller because “generally, at some point, regardless of the size of the filter chamber employed, the filter medium will have to be renewed” and in some cases, “the filter medium must be removed from the filter chamber, either to be cleaned or replaced”, (See column 1, lines 37-43, Miller), so providing a filter cartridge adapter (corresponding to the reducing connector) that “permits angular insertion and removal of the filter cartridge”, (See column 9, lines 38-41, Miller), in order to “provide a high capacity filter assembly…which can be quickly, conveniently and reliably replaced”, (See column 1, lines 63-66, Miller).
Additional Disclosures Included: Claim 3: The apparatus according to claim 1, wherein the reducing connector comprises: a first portion for securing to the body section of the filtration module, (Bottom End Portion of Projection 121a/221a that is directly secured to Filter Cartridge 121/221, See Figure 8a or 8b, See column 9, lines 13-42, Miller); a second portion which defines a smaller width than the first portion and is sealed relative to the through hole, (Top End portion of Projection 121a/221a that meets/seals with Through-hole 127/227 is smaller in width than Bottom End Portion, See Figure 8a or 8b, See column 9, lines 13-42, Miller); and a tapered portion extending between the first and second portions, (Intermediate portion of Projection 121a/221a becomes progressively thinner from Bottom End Portion to Top End Portion of Projection 121a/221a, See Figure 8a or 8b, See column 9, lines 13-42, Miller).  Claim 5:  The apparatus according to claim 1, wherein at least a portion of the reducing connector extends into the through hole in the first partition plate and is sealed relative to an internal surface of the through hole, (Upper Socket 19 extends through opening in Container Plate 36, See Figure 2, and “the entire device 10 is fixed over the container members 35, 36 in the manner described above”, See page 4, paragraph 8, Wenzlaff; and “The receiving socket 19…is not freely movable…but is firmly anchored in a container element 35”, See page 4, paragraph 1, Wenzlaff).  Claim 8:  The apparatus according to claim 1, wherein the filtration module comprises an outer shroud, and the reducing connector is secured to the shroud, (Jacket 15 for Tubular Member 13 is then secured to Upper Socket 19/Upper end of Tubular Member 13, See Figure 1a, and “The embodiment of the device shown in Figure 2 has a basically identical construction as the device shown in FIG. 1”, See page 4, paragraph 7, Embodiment 2, Wenzlaff; The jacket can be seen in Figure 2 though it is not annotated).  Claim 9:  The apparatus according to claim 8, wherein the shroud comprises one or more ports to permit fluid communication between external and internal regions of the shroud, (Fluid flowing into and out of Outer Layer of Filter (Membrane 11), See Figure 2, and See page 4, paragraphs 7-9, Embodiment 2, Wenzlaff).  Claim 10:  The apparatus according to claim 1, wherein the second partition plate defines a through hole and an inlet of the filtration module is sealed relative to said through hole to permit communication between the filtration module and the third chamber, (Through-Hole Defined by Lower Socket 19 in Container Plate 35 and Bottom of Tubular Element 13 is sealed relative to this through-hole via Lower Socket 19, See Figure 2, and See page 4, paragraphs 7 & 1, Embodiment 2, Wenzlaff).  Claim 11:  The apparatus according to claim 10, wherein the through hole in the second partition plate defines a smaller width than the outer width of the filtration module, (Device/Filter Elements 10 in second chamber between Top and Bottom Partition Plate is wider than through holes defined in each partition plate, See Figure 4, and See page 5, paragraph 2, Embodiment 1, Wenzlaff).  Claim 12: The apparatus according to claim 10, comprising a further reducing connector having a first end secured to the body section of the filtration module, (Lower Socket 19 secured to lower end of Tubular Element 13, See Figure 2, and See page 4, paragraphs 8 & 1, Embodiment 2, Wenzlaff), and a second end sealed relative to the through hole in the second partition plate, (Lower Socket 19 fixed to Container Plate 35, See Figure 2, and See page 4, paragraphs 8 & 1, Embodiment 2, Wenzlaff).  Claim 13: The apparatus according to claim 10, comprising a tubular member extending from the through hole in the second partition plate into the third chamber and providing communication between the third chamber and the filtration module, (Inner Tubular Member of Overall Module 10 extends through through hole in Container Element/Plate 35 and into bottom section, See Figure 2, Embodiment 2, Wenzlaff; Bottom Section is Third Chamber as indicated in Figure 4b, Embodiment 1, Wenzlaff).  Claim 14: The apparatus according to claim 13, wherein at least one of: the tubular member defines an open end to facilitate communication of a fluid from the third chamber into the tubular member; (Port/Opening at bottom end of Lower Socket 19 extending through Container Plate 35, Medium Flow 40, See Figure 2, See page 4, paragraph 9, Embodiment 2, Wenzlaff), and the tubular member defines a port in an outer surface thereof to facilitate communication of gas from the third chamber and into the tubular member, (Coil 30 on outer surface of Overall Element 10 provides a port that receives Fluid 12 and circulates in coil inside Jacket 15 of Tubular Element 13, See Figure 2, and See page 4, paragraph 9, See page 2, paragraph 9, and See page 1, paragraph 1; The fluid being treated can be liquid or gas).  Claim 21: The apparatus according to claim 1, wherein the first and second partition plates are arranged such that the second chamber is interposed between the first and third chambers with the first partition plate located above the second partition plate, (See Figure 4, Top (First) Partition Plate placed above Bottom (Second) Partition Plate, forming a second chamber between the first and third chamber of Device 10 in Vessel, and See page 5, paragraph 2, Embodiment 1, Wenzlaff).  Claim 22: The apparatus according to claim 1, wherein the filtration module is arranged generally vertically within the vessel, (See Figure 4, Top (First) Partition Plate placed above Bottom (Second) Partition Plate, forming a second chamber between the first and third chamber of Device 10 in Vessel, and See page 5, paragraph 2, Embodiment 1, Wenzlaff; device 10 is arranged vertically between the partition plates). Claim 23: The apparatus according to claim 1, wherein the reducing connector has a funnel type structure, (Intermediate portion of Projection 221a becomes progressively thinner in a funnel like manner from Bottom End Portion to Top End Portion of Projection 221a, See Figure 8b, See column 9, lines 13-42, Miller). Claim 24:  The apparatus according to claim 1, wherein at least one of the second end of the reducing connector is configured to isolate the first chamber and the second chamber from each other, and the second end is sealed relative to a surface of the first partition plate around the periphery of the through hole, (Side/Upper End of Upper Receiving Socket 19 is secured/fixed to Plate/Container Element 36, See Figure 2, and See page 4, paragraph 8; Interior of Chamber 18 is separated or isolated from 39 by fixed connection between Socket 19 and Plate 36 in Figure 2 and in Figure 4b, the first and second chambers are separated or “isolated” by plate between top portion of Devices 10, Wenzlaff).  Claim 26: The apparatus according to claim 13, the tubular member for facilitating fluid communication from the third chamber into the filtration module and defining a port in an outer surface of the tubular member to facilitate communication of gas into the tubular member, (Inner Tubular Member of Overall Module 10 accepts Fluid Medium 40 within its bottom opening, and Member extends through through-hole in Container Element/Plate 35 and into bottom section, See Figure 2, Embodiment 2, and See paragraph 9 of page 4 of Wenzlaff; Bottom Section is Third Chamber as indicated in Figure 4b, Embodiment 1, Wenzlaff; alternatively Fluid to be filtered, which can be gas/vapor passes into Coil 30 disposed on intermediate portion of Tubular Member 13 within Tubular Membrane Element 110/111, See Figure 2, and See paragraph 9 of page 4, Wenzlaff), wherein the tubular member is sealingly engaged with the through hole in the second partition plate and the second partition plate, (Socket 19 for bottom Tubular Member of Module 10 extends through Container Element/Plate 35, See Figure 2, Wenzlaff), and wherein the port is positioned within an upper region of the third chamber, (Bottom Opening of Tubular Member of Overall Module 10 is positioned at upper end of bottom/Third Chamber as demonstrated in Figure 4 of Wenzlaff; alternatively Coil 30 opening is disposed at upper end of Third Chamber as demonstrated in Figure 4 of Wenzlaff), to be in fluid communication with a gas space in the upper region to establish a pressure differential between the third chamber and a region of the tubular member at a location of the port, (Fluid Medium 40 is able to travel from Bottom/Third Chamber into Bottom Opening of Tubular Member of Overall Module 10 inherently establishing that there is a pressure differential driving the fluid from the chamber into the tubular member as evidenced by the Arrows shown in Figure 2 of Wenzlaff; alternatively Gas 12 is able to travel from Bottom/Third Chamber into Coil 30 within Tubular Member 13 and Membrane Elements 110/111 inherently establishing that there is a pressure differential driving the fluid from the chamber into the tubular member).
Claims 6, 7 & 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenzlaff et al., DE4140058A1, (“Wenzlaff”, A machine translation of this patent document has been provided and claimed mapped to in the following rejection), in view of Nurse, Jr., (“Nurse”, US 5,762,793), in further view of Miller et al., (“Miller”, US 4,419,234),  in further view of Fujita et al., (“Fujita”, US 2011/0024342)
Claims 6, 7 & 25 are directed to an apparatus, an apparatus type invention group.
Regarding Claims 6 & 7, modified Wenzlaff discloses the apparatus according to claim 1, but does not disclose wherein the reducing connector is secured to the first partition plate by a bolt which extends from one side of the first partition plate to engage the reducing connector on the opposite side of the first partition plate and clamp the reducing connector against the first partition plate.
Fujita discloses a filtration apparatus, (See Abstract and See paragraphs [0002]-[0004], Fujita), wherein the reducing connector is secured to the first partition plate by a bolt which extends from one side of the first partition plate to engage the reducing connector on the opposite side of the first partition plate and clamp the reducing connector against the first partition plate, (Retention Part 81 secured to Fixing Hole 71 in Plate 25 extending from interior side and/or closer to bottom side of Plate 25 to clamp Upper End Piece 63 on top side of Plate 25, See Figures 6-8, and See paragraphs [0045], [0047], [0048], Fujita).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filtration apparatus of modified Wenzlaff by incorporating wherein the reducing connector is secured to the first partition plate by a bolt which extends from one side of the first partition plate to engage the reducing connector on the opposite side of the first partition plate and clamp the reducing connector against the first partition plate as in Fujita because “an upward force is applied to the membrane element…by a pressure difference between inside and outside of the membrane element…at the time of operating the separation membrane module” so the bolt “holds down the membrane element…in such a manner as to prevent the membrane element…from coming off upward from the [bolt]”, (See paragraph [0049], Fujita).
Additional Disclosures Included: Claim 7: The apparatus according to claim 6 wherein the bolt defines an axial through bore such that when the bolt is connected with the reducing connector fluid communication through the through bore of the bolt is permitted, and fluid communication between the filtration module and the first chamber within the vessel is achieved via the through bore in the bolt, (Upper End Piece 64, Thread 72, Retention Part 81 secured to Fixing Hole 71 in Plate 25, and Arrows depicting Fluid Flow through Retention Part 81 after entering through Membranes 12, See Figures 6-8, and See paragraphs [0044], [0047], [0048] & [0056], Fujita).
Regarding Claim 25, modified Wenzlaff discloses the apparatus according to claim 1, wherein the filtration module comprises one or more filtration membranes, (Membrane 11, See Figure 1a, See page 3, paragraph 13, Wenzlaff), but does not explicitly disclose it including at least one of a micro-filtration membrane, an ultra-filtration membrane, a nano-filtration membrane and a reverse osmosis membrane.
Fujita discloses a filtration apparatus, (See Abstract and See paragraph [0001], Fujita), wherein its filtration membranes include at least one of a micro-filtration membrane, an ultra-filtration membrane, a nano-filtration membrane and a reverse osmosis membrane, (Membranes 12, See Figures 6-8, See paragraphs [0045] & [0002]; The disclosed membrane is capable of reverse osmosis separation).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filtration apparatus of modified Wenzlaff by incorporating at least one of a micro-filtration membrane, an ultra-filtration membrane, a nano-filtration membrane and a reverse osmosis membrane as in Fujita in order to provide a membrane structure that can “further improve separation efficiency and separation performance”, (See paragraphs [0002], [0005] & [0010], Fujita).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779